﻿I stand before this Assembly with a sense of pride and humility - pride, because I represent a Government freely elected and armed with the mandate of a people revitalized and dignified by the overthrow of an entrenched autocratic regime; humility, because I represent a country comparatively new on the world stage and still beset by the problems of underdevelopment.
What message can I convey to this world body that is relevant to our rapidly changing times and can meaningfully contribute to its goals of peace, justice and development?
I am emboldened by the consideration that the vast segment of the world's population and a majority of nation-States fall in the same category as Bangladesh. The new world order we all aim at cannot be realised without addressing our problems and reflecting our hopes and aspirations in the global decision-making process.
Before proceeding further, I should like to say how happy I am to see Ambassador Samir Shihabi presiding over the forty-sixth session of the General Assembly, not only because of his known skill and abilities but also because he belongs to a country with which we have the most cordial and fraternal relations. As always, we are indebted to our Secretary-General for his vision and tireless endeavours over a full decade in the cause of peace. We pay him our warmest tributes.
I should like also to welcome warmly the seven new nations which have been admitted to membership of our Organization. We look forward to working in close cooperation with representatives of both Koreas, the Marshall Islands, Micronesia, Estonia, Latvia and Lithuania.
To our mind, the heart of the great experiment we call the United Nations is about or should be about people. Their yearning for peace, respect and dignity, tolerance and  good-neighbourliness, social progress and a better quality of life in larger freedom are the critical ingredients that the founding fathers have incorporated into the Preamble of the United Nations Charter. They form the essence of partnership, of human solidarity and interdependence that gives meaning to the expression of the very first words of the Charter, "We the peoples of the United Nations".
Unfortunately, this fact and these elements were obscured as the world turned to grapple with the more immediate compulsions of great-Power rivalry: regional conflicts, the division of ideology and the self-destructive arms race they fuelled. The ruling elites in the different countries have taken cover under the doctrines of State sovereignty and domestic jurisdiction to circumscribe the access of individuals to world forums. The perceptions, priorities and aspirations of peoples are more often than not clouded or forgotten.
The danger this poses is now all too apparent. Nationalistic, ethnic, communal and cultural rivalries have resurfaced virulently. They have generated powerful centrifugal and other forces that threaten established boundaries and have unleashed bigotry, extremism and violence in many countries and regions. Unprecedented numbers of terrified and vulnerable people in Europe, Asia and Africa have fled across national boundaries driven by oppression, discrimination and civil war. Economic and social deprivation has been a prime mover of discord leading to alienation between and within nations. Poverty and indiscriminate waste have damaged ecosystems world-wide. Drugs and terrorism have invaded all societies. Worst of all are the huge resources that continue to be diverted to means of destruction.
These realities are balanced by positive impulses that underscore the real potential of people for the good of the world. It is a time of rare opportunity to ensure that the benefits of human solidarity and cooperation outweigh the negative factors. There is now greater appreciation of - true interdependence. This is not based on any ideal vision of world government but on the practical realization that science and technology have closed the information and communication gap; that the economic forces and markets, especially the mobility of capital business and labour, have bound us irrevocably together.
There is a real chance today that common and collective security can be achieved by promoting the unfulfilled promises of the Charter; that nuclear and conventional disarmament can be advanced in all regions with resulting peace dividends; that the military culture and psychosis of comparative insecurity can be contained through reliance on economic strength and social cohesion.
Yet all these advances will remain aspirations unless we start at the beginning - the human condition. There is resurgent awareness that no social or political dispensation can or should endure that does not respect the dignity and worth of the human person, the equal rights of men and women, and nations, large and small. Human rights are no longer a subsidiary theme. It has assumed a dominant position in world affairs. It is no longer trite to say that the rope of our global society is as strong as its weakest strand. The real strength of society, and one that has enlightened human civilization, is the indomitable spirit of the human being.
In Bangladesh we have learned one paramount lesson: there is no short-cut to achieving progress, no matter how reliable or generous our friends may be. Whether it relates to achieving freedom from political oppression, vindicating human rights or seeking social and economic emancipation, a country must ultimately depend on itself. There is no substitute for action by peoples themselves. The fabric of self-reliance is thus intimately woven by three critical strands: democracy, development and human beings. The choice of democracy for us was not based on the goodness of the system, which may be debatable, but on the evil of dictatorship which was certain. The previous regime, which seized power illegally, was pre-doomed to isolation and ultimate failure. Without legitimacy its policies became atrophied. Efforts to short-circuit the mandate of the people through bribery or artificial devices proved in-fructuous. Economic and social activities were distorted to reflect the whims of the ruling elite and the preservation of its powers and privileges were exposed. Corruption permeated all levels. Overall deprivation was camouflaged by projects of high visibility. The inevitable result was alienation between the Government and people and marginalization of different segments of society. The absolute poor were distanced beyond the reach of any development.
Bangladesh's experience has been replicated in country after country. The myth that only an authoritarian government can ensure efficiency and take bold and decisive steps has been exploded. It is now plain that without mass participation in decision-making, without transparency, accountability and responsibility, for which democracy stands, economic growth and the core values and priorities of society cannot be effectively realized. The road to democracy for us was a difficult and painstaking process. Yet we have been fortified in this transition by tangible achievements. Uncompromising resistance, mass upsurge and a momentous agreement to restore democracy by all the major opposition parties enabled us to replace an entrenched dictatorship with a neutral care-taker government charged with the sole task of holding democratic elections.
The election that was held within the constitutional limit of 90 days was universally acknowledged as an exemplary model of peaceful democratic expression - this despite deep scepticism that a free, fair and peaceful election could be held at all given severe constraints of time, the formulation of acceptable procedures encompassing a vast electorate of 30 million voters and a past history replete with examples of violence, fraud and vote rigging.
Many believed that the new Government would also seek to accrue power. Yet through consensus, forged among all parties, a historic transfer was effected from the presidential to the parliamentary system of government to curb any such tendency.
A nation-wide referendum has now endorsed this change. Meanwhile, the Parliament is following through the task of ensuring checks and balances, weeding out bad laws, buttressing the rule of law and unshackling press controls.
This prelude to establishing democracy is all the more remarkable in the face of the coalescing crisis faced by the nation. Many believed that the new Government would not be able to handle or even survive the combined impact of the repercussions brought about by the aftermath of the Gulf war and the devastating cyclone disaster of April 1991.
Yet, this too was overcome with drive and determination, spontaneous humanitarian assistance from abroad and the courage and resilience of our people.
Indeed, the 200 days that the Government has been in power have vindicated our faith in our ability to build upon democracy. It has reinforced our belief that solutions to the problems of democracy call for more democracy. That is true because our people have demonstrated that there are extraordinary possibilities in ordinary people. They remain our real strength tempered and tested by recurrent trial.
Our own experience has underlined certain basic truths. Without democracy a people's potential for socio-economic progress cannot flower. Equally, without improved standards of living and a vision of the future that can sustain hope, democracy will wither. Human rights become meaningless in the face of constraints of poverty, hunger, disease and illiteracy. No other right can take precedence over the amelioration of this condition.
For Bangladesh, the fight against poverty and steps to unlock growth remain the foremost challenge to shore up democracy. In this task we cannot follow any role model or set prescription. We must beat our own track.
The task ahead of us is profound. Poverty, rapid population growth and environmental degradation torment our people and our development prospects. They are superimposed on an economy with a narrow resource base, low productivity and savings, further compounded by lack of capital, technology and skilled manpower. Half the population is trapped below the poverty line and 80 per cent operate in an informal sector with very low levels of monetization. Annual per capita income growth has remained at a static 0.5 per cent over 20 years. These statistics alone highlight the plight of the absolute poor, long by-passed by development. Happily for us, the poor have proved they are an efficient group who provide us with an opportunity to tap their productivity and creative energies. One proof is that, despite these constraints, the spirit of freedom has not withered but instead burned into flame.
Democracy has influenced certain key perceptions that have influenced my Government's search for remedial action on the problems of development. We have taken concerted steps to provide a supportive policy environment that allows us to move gradually towards a free market economy. There is a vital recognition that to succeed, governments must spur productivity by intervening less, allow competition to govern prices and to concentrate on quality rather than quantity of investment.
Our core strategy revolves around human resources development, a concept that combines peoples' participation, poverty alleviation, environmental supportive growth and advancement of human rights and welfare. Its fundamental goal is to bring the deprived and disadvantaged from the periphery to the centre of development.
In pursuit of this strategy, we have identified a number of areas for priority action. These include agriculture and small enterprises which generate the largest number of jobs and promote distributive justice; productive use of labour - our most abundant resource; targeting imaginative programmes to reach the poorest, and extend to them the basic social services, and building a physical infrastructure, especially communications. Most important of all is the need to invest in people - particularly to strengthen the rights and role of women.
Our experience in microcosm bears certain lessons of validity for the larger community of nations. Perhaps the most important is that standards however ideal, cannot always be imposed from above but must evolve indigenously from within each country and its people. Certainly double standards can erode the whole edifice of truth since we should not preach what we ourselves do not follow.
As we turn to the great goals of this Organisation, this perception assumes some credibility. Peace with justice demands that each country and its people determine their own destiny without outside interference; that they be free to choose their own governments and follow their own political, social and economic systems. This has been dramatically brought home as Afghanistan and Cambodia move towards resolution of their problems. It is equally true that the right of self-determination of peoples under colonial rule or foreign occupation is an inherent right that cannot long be denied.
One look around this Assembly Hall bears out this fact, especially as we focus on Namibia and the newest incumbents of membership in our Organization. One major void remains: that of Palestine.
The Gulf war unambiguously demonstrated the unique convergence of action among the world community to reject attempts to usurp or compromise the sovereignty, territorial integrity and political independence of a Member State. It also increased awareness of the danger of using differing standards by allowing Israel to continue its illegal occupation of Arab territories in the Middle East.
Hopes for disarmament have been raised by spectacular cut-backs in nuclear weapons, by the accession of France and China to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), by the dissolution of the Warsaw Pact and by the means being used to establish a durable security regime in Europe. The unilateral initiative taken by President Bush for further reduction in nuclear weapons is another vital milestone. Yet the over-kill factor is more than prevalent in both nuclear and conventional weapons and massive resources continue to be diverted to unproductive means of destruction.
While recognition grows that human rights must extend beyond the domestic plane, a universal culture embracing all the basic freedoms, including freedom from fear and want, freedom of expression and of participation and freedom from discrimination of all kinds on a global basis - such as a human rights culture - still has to evolve uniformly.
In South Africa, despite momentous changes, the struggle continues to dismantle the edifice of apartheid and to pursue negotiations that will result in a new constitution based on the freely expressed will of the people, the United Nations Charter and the Universal Declaration of Human Rights.
In the Middle East, Israel continues unabated its policies to change the economic, social, cultural and demographic situation of the occupied Arab territories, to encourage Jewish immigrants, to expand settlements and pursue a brutal policy of repression against the Palestinian intifadah. These are glaring examples of the infringement of human rights that must be redressed.
However, perhaps the most vital aspect of human rights that has yet to find universal acceptance is recognition that the right to development is the most fundamental right of all. Surely, peace and security cannot be achieved unless conditions are created to remove the root cause of war and conflicts - economic and social deprivation. Certainly, this requires us to eradicate poverty, tackle indebtedness, reverse environmental degradation, fight drug abuse and improve social justice and the quality of life of all peoples on Earth.
I have already underscored the fact that development is the primary responsibility of each country itself. Yet, this approach can succeed only if it is supplemented by a conducive external environment. There is now widespread awareness of the stagnancy in the development cause and of the recourse to short-term crisis management that has been a sad legacy of the decade of the 1980s. We are encouraged by efforts to reverse this trend, revitalize growth and reduce poverty. There has been a growing convergence of strategies to redress the critical issues of decreased investment, reduction and restructuring of debt, trade promotion and technology transfer. Preferential treatment for the least developed countries must remain a continuing commitment in this regard.
The debate as to who is to blame for damage to the ecosystem and for environmental degradation has acquired some intensity. One fact, however, is indisputable: all countries - developed or developing - have a shared interest in finding remedial solutions. The question of burden-sharing must take into account the limited resources available to developing countries. For many of them, the impact of natural disasters linked to environmental degradation is fast becoming a question of survival. The question whether they have already crossed the threshold where depletion of the natural endowment has diminished their capacity to meet future needs is an issue of burning importance. It has underscored the need for a long-term perspective to determine the costs of such depletion. It has also dramatically underlined the fact that improved economic conditions are a sine qua non for improving the environment.
The 1992 United Nations Conference on Environment and Development looms large as a major event for finding cooperative solutions. Key elements will be practical means and costs of redressing specific environmental concerns; an energy dialogue for more efficient energy use; workable monitoring systems; definition of clear norms and sanctions governing environmental behaviour; and the adoption of conventions on climate and the preservation of biological diversity.
Another crucial element needs to be stressed. The development objective must be put in sharper focus than the theme of adjustment, which has long overshadowed it. Structural adjustment measures, though necessary, must be seen in the perspective of their inherent limitations. Not least of these are heavy costs, uncertainties, the long lead time involved and their social and humanitarian impact. The hardships necessarily involved often lead the poorest sectors of society to bear a disproportionate burden.
If this world Organization is to succeed and flourish, it will depend as much on the resilience of its Member States and their ability to prosper individually as on their ability to contribute constructively to its great goals and purposes. Positive efforts made by each country cumulatively strengthen the overall mandate of the United Nations. Bangladesh in its own small way has sought to make our contribution a priority commitment of our
foreign policy. Among the major directions we are pursuing, I would like briefly to underline the following.
First, the quest for a new world order must begin with putting our own house in order. He have thus actively sought to maintain the momentum and credibility of the South-Asian Association for Regional Cooperation (SAARC) and, by promoting its socio-economic mandate, to create a broad-based climate of confidence-building, to reduce tension in the region and to resolve outstanding differences through dialogue and negotiation.
Secondly, in the world arena we support all measures designed to strengthen the capacity of the United Nations to prevent war and resolve conflicts and to extend this capacity in new ways so as to preserve the security of small States and institute a system of global watch to anticipate, contain and prevent tension points.
We have purposefully contributed to the Organisation's peace-keeping efforts through the dispatch of military and civilian contingents to police cease-fire lines in the Gulf, help reconstruction efforts in Kuwait and monitor elections in Namibia. We stand ready to assist the United Nations peace process in Western Sahara and Cambodia. Moreover, we fully support strengthening the financial and institutional base of peace-keeping and its growth in imaginative directions, including the concept of preventive diplomacy, particularly in containing the impact not only of man-made, but also of natural, disasters.
We have striven through concrete initiatives to participate constructively and with moderation and pragmatism in all socio-economic forums, especially for the purpose of projecting the concerns of the least developed countries. Since the only real protection of small States is the
rule of law, we have closely followed and actively contributed to the progressive development and codification of international law in such diverse fields as scarce resources, law of the environmental protection, refugees and migrants. Through national legislation, its regional extension and international participation, we have also helped to seek solutions to the global problems of drugs, terrorism and environmental protection. Clearly, our role in and contribution to strengthening multilateralism and the central role of the United Nations in the cooperative management of the world's problems remain an abiding commitment of my country.
In conclusion, let me say that we have reached a critical point in the world's struggle for stability and well-being. He are face to face with opportunities rare in history. Technological advances in all fields have strengthened the concept of an interdependent world. There is a new mass consciousness of rights that have led to dramatic breakthroughs in democracy, human rights and recognition of the contribution and participation of the people in decision-making. A climate of cooperation, mutual understanding and universal fraternity has been emerging despite many adverse legacies inherited from the past.
The United Nations has reasserted its importance and has tangibly demonstrated its potential for collective action. We must now go with this tide and carry forward the momentum peacefully to resolve regional disputes, promote disarmament, contain adverse global forces and strengthen the rule of law. The pre-eminent challenge remains to upgrade the quality of life of all peoples everywhere as the most potent means of demonstrating our common humanity. There is no doubt that the United Nations remains the only forum where we can meet the challenges of the future by drawing upon our combined solidarity and willingness to confront them together.
